—Appeal by defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered November 4, 1983, convicting him of attempted murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Despite evidence that defendant had consumed quantities of alcohol prior to the commission of the crimes charged, the jury nevertheless found that defendant was capable of entertaining the requisite intent to commit the crime of attempted murder in the second degree. We see no basis in this record for disturbing the jury’s verdict (see, People v Shapiro, 96 AD2d 626; People v Orr, 43 AD2d 836, affd 35 NY2d 829).
We further find that the remarks and comments made by the prosecutor during the course of summation were not so prejudicial as to warrant a new trial (see, People v Gilmore, 106 AD2d 399). Mollen, P. J., Thompson, Bracken and O’Con-nor, JJ., concur.